DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 10/16/2020.
All matters of form have been remedied and applicant’s amendment has combined the indicated allowable subject matter with their respective base claims which now places the application in condition for allowance over the prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Bentley on 1/7/2021.
The application has been amended as follows: 
Claim 10 is replaced with,
--A clasp for closing a watch band, the clasp comprising: a base defining a groove; arms pivotably connected to opposing sides of the base; body segments each being connected to a corresponding one of the arms and defining a cavity, wherein; in an open configuration of the clasp, the arms and the body segments extend away from the base; and in a closed configuration of the clasp, the arms are nested within the groove of the base and the cavities of the body segments; further comprising buttons extending from the base to engage the body segments and releasably lock the clasp in the closed configuration; and link segments each pivotably connected to corresponding 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

1/7/2021